Citation Nr: 0500741	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1960.  Additionally, he had periods of reserve duty between 
November 1953 and April 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
On September 2003 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Decision 
Review Officer.  That hearing was held and the transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The competent medical evidence shows that the veteran's 
diagnoses of bilateral hearing loss and bilateral tinnitus 
were not manifest during active service or until many years 
thereafter, and are not causally linked to active service.






CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.159, 3.303 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2003 rating decision, the August 2003 
Statement of the Case, the April 2004 Supplemental Statement 
of the Case, and letters sent to the veteran by the RO, 
adequately informed him of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.
 
The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claims for service connection for bilateral partial 
hearing loss and bilateral tinnitus.  Further, the December 
2002, the February 2003 and August 2003 letters from the RO 
to the veteran informed him of the type of evidence that 
would substantiate his claims ((an injury in military service 
or disease that began in or was made worse during military 
service, or an event in service causing injury or disease; a 
current physical or mental disability (in this case, hearing 
loss and/or tinnitus); and a relationship between the current 
disability and an injury, disease or event in service)).  He 
was additionally informed that he could obtain and submit 
private evidence in support of his claims, and that he could  
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.   In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
for service connection for bilateral hearing loss and 
tinnitus, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was provided to the 
veteran on December 2002, before the May 2003 RO decision 
that is the subject of this appeal.  Further, the veteran has 
been presented subsequent opportunities to present any 
evidence in his possession or that he could obtain that would 
substantiate his claims.  Thus, the Board finds that the 
veteran received VCAA notice at the required time in this 
case (prior to the initial rating decision).   

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In the December 2002 
letter, the RO asked the veteran to provide any medical 
records in his possession and to send the RO needed evidence 
as soon as possible.  In the Board's view, the above 
notification is the equivalent of notifying the veteran that 
he should submit any evidence in his possession that could 
support his claims or obtain any such evidence, or notify the 
RO of any such evidence not in his possession.  VCAA requires 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  In the case of the veteran's claim, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless, non-prejudicial error.  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  
 
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2002, February 2003 and August 2003 correspondence 
and asked him to identify all medical providers who treated 
him for hearing loss and tinnitus.  The RO has obtained all 
identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in March 2003, which 
included an audiological evaluation and appropriate nexus 
opinions.  The Board finds this examination, along with other 
medical evidence of record, provides sufficient findings upon 
which to determine service connection for the veteran's 
disabilities.  The clinician also included an opinion 
regarding the contended causal relationship between bilateral 
hearing loss and tinnitus, and service.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case; there has been no prejudice to the 
appellant that would warrant a remand; and his procedural 
rights have not been abridged.  Bernard, supra.

Factual Background

In November 1953, the veteran was examined upon entering 
Reserve service.  The veteran's reserve service induction 
exam revealed normal hearing acuity of 15'/15' for the 
whispered voice.  In conjunction with this examination, the 
veteran completed a report of medical history in which he 
indicated by checked box, that he had no ear trouble or 
hearing loss.   The veteran's November 1956 extended active 
duty examination reveals normal hearing acuity of 15'/15' for 
the whispered voice.  The veteran once again completed a 
report of medical history in which he indicated by checked 
box, that he had no ear trouble or hearing loss.   

On December 1957 the veteran complained of having a swollen 
ear and impaired hearing.  The rest of the service medical 
records show no complaints, symptoms, diagnoses, or treatment 
for either hearing loss or tinnitus.  At the veteran's April 
1960 separation examination no ear or hearing abnormalities 
were noted.   
 
An audiological and hearing aid evaluation report conducted 
on July 2001 by a post-service private provider found the 
veteran suffered from hearing loss.  It does not provide a 
link between the hearing loss and the veteran's time in 
service. A post-service VA medical report dated February 2003 
shows some hearing loss.  This report is negative for 
evidence or a medical opinion that a nexus exists between the 
hearing loss and service. 
      
The veteran filed a claim for service connection for hearing 
loss in November 2002.  He underwent a VA examination in 
March 2003.  He stated that he was exposed to noise exposure 
consisting of artillery fire and small arms fire while in 
service.  He stated that he did not have hearing protection 
to shield him from these exposures during that time.  

The veteran denied being exposed to noise exposure as a 
civilian.  He reported that his hearing loss has been 
progressive over the last 43 years.  He also noted a long 
history of bilateral constant tinnitus dating back to active 
duty.  The audiogram conducted at the VA facility noted 
bilateral mild to profound predominantly high frequency 
sensorineural hearing loss.  The examiner also found the 
veteran suffers from bilateral constant tinnitus.  The 
veteran's disability compensation claim, filed on November of 
2002, did not claim compensation for service connection for 
tinnitus.  

Although the clinician did not have access to the claims file 
at the time of the March 2003 examination, he reviewed the 
claims file afterwards, and submitted an addendum.  In the 
addendum, he noted that the veteran had normal hearing at the 
time of discharge and that there was no record of tinnitus.  
The clinician concluded that the current hearing loss and 
tinnitus are unrelated to noise or other exposure while on 
active duty.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensori-neural 
hearing loss) becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).
 
Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).  An injury 
or disease incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty (LOD) unless such injury or disease was a result of the 
person's own willful misconduct.  38 U.S.C.A. § 105; 38 (West 
2002); C.F.R. § 3.301(a) (2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for bilateral hearing loss and tinnitus. 

The service medical records show one instance, in December 
1957, where the veteran complained of a swollen right ear and 
hearing loss.  This complaint appears to be an isolated 
incident.  The Board notes that the service medical records 
are negative for any other complaints of hearing loss, or 
tinnitus during the veteran's service.  The service medical 
records are negative for any findings indicative of acoustic 
trauma.  The examination performed at the time of the 
veteran's separation from service describes normal ears and 
shows normal hearing.

There is post service medical evidence that shows hearing 
loss and tinnitus.  However, there is no medical evidence to 
show that hearing loss and/or tinnitus were present during 
service or for many years thereafter, and the record is 
devoid of a competent opinion linking the present hearing 
loss and tinnitus to any remote incident of service, to 
include alleged exposure to artillery fire without hearing 
protection.

The Board has considered the veteran's statements to the 
effect that he was exposed to excessive noise during service 
without hearing protection.  The veteran indicated at his 
March 2003 examination that he had not been exposed to any 
excessive noise since service.
 
There is no evidence in the file of a continuity of 
symptomatology for hearing loss following discharge from 
service and up to the present.  The hearing loss was not 
diagnosed or treated until many years after service.  The 
Board also finds that, even assuming the contended in-service 
exposure to excessive noise, aside from the fact that 
tinnitus was first discovered in the March 2003 VA 
examination, the only competent evidence that addresses the 
contended causal link weighs against the veteran's claim.  
Specifically, in the report (and addendum) of the VA 
audiological examination of March 2003, which followed a 
review of the record (to include service medical records), 
history obtained from the veteran that included service 
excessive noise exposure, and an audiological examination, 
the clinician opined that the veteran's hearing loss and 
tinnitus are unrelated to noise or other exposure while the 
veteran was in service.  There is no competent opinion to the 
contrary of record.

The Board recognizes the veteran's contentions regarding the 
diagnosis and etiology of his hearing loss and tinnitus.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
diagnosis of hearing loss as defined by the applicable VA 
regulation (38 C.F.R. § 3.385) or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own assertions are not probative to the critical issues 
in this case of whether the veteran's hearing loss and 
tinnitus are linked to claimed in-service acoustic trauma.

For the reasons stated above, the Board finds that service 
connection for the conditions of bilateral hearing loss and 
tinnitus is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


